Citation Nr: 0417370	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent from March 9, 1998 for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from February 1951 to 
September 1971.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This appeal was subsequently transferred to 
the RO in St. Petersburg, Florida.    

Service connection for post traumatic stress disorder (PTSD) 
was granted in the October 1997 rating decision.  A 10 
percent disability evaluation was assigned from November 1, 
1996.  The appellant filed a timely appeal.  In a February 
1999 rating decision, a 50 percent evaluation was assigned to 
the PTSD from November 1, 1996.  In an April 2002 rating 
decision, a 70 percent evaluation was assigned from April 5, 
2002.  

In April 2001, the appellant testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the VA claims 
folder.

In July 2001, this matter was remanded to the RO for 
additional development.

In a January 2003 decision, the Board denied entitlement to a 
disability evaluation in excess of 50 percent for PTSD from 
November 1, 1996 to November 6, 1996; denied entitlement to a 
disability evaluation in excess of 50 percent for PTSD from 
November 7, 1996 to March 8, 1998; and denied entitlement to 
a disability evaluation in excess of 70 percent for PTSD from 
March 9, 1998.  The Board granted a 70 percent evaluation for 
the PTSD from March 9, 1998 to April 4, 2002.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2004 Order, the Court granted a Joint Motion for 
remand, vacated the part of the January 2003 Board's decision 
which denied entitlement to a disability evaluation in excess 
of 70 percent for PTSD from March 9, 1998.  This matter was 
remanded to the Board for readjudication consistent with the 
motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional development is necessary before the claim for 
entitlement to a disability evaluation in excess of 70 
percent for PTSD from March 9, 1998 can be decided on the 
merits.  

In the Joint Motion for Partial Remand dated March 2004, the 
appellant and VA agreed that the Board did not consider the 
evidence favorable to the appellant and the Board did not 
adequately discuss and analyze whether the appellant was 
entitled to a total disability rating for compensation 
pursuant the rating criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The parties indicated that the 
Board should have considered the former provisions of 
Diagnostic Code 9411 (in effect prior to November 7, 1996) 
which indicated that a 100 percent evaluation was warranted 
if the attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community or totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior or demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The parties noted that the Court has held that 
each of these criteria is an independent basis for the 100 
percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).  The parties indicated that because the pre-November 
1996 rating criteria provided three options for a schedular 
100 percent rating compared to the single option for a 100 
percent rating under the post-November 1996 rating criteria, 
it would appear that the pre-November 1996 rating criteria 
was more favorable to the appellant's claim.  The parties 
stated that the Board, on remand, should reevaluate the 
appellant's claim for a total disability pursuant to 
38 C.F.R. § 4.132 (1996) and determine whether the appellant 
is demonstrably unable to obtain or retain employment as a 
result of his PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  In the present case, another VA psychiatric 
examination is necessary to determine whether the service-
connected PTSD causes all contacts except the most intimate 
to be so adversely affected as to result in virtual isolation 
in the community; causes totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or causes 
a demonstrable inability to obtain or retain employment.  The 
Board also notes that another examination is necessary since 
the VA mental health records dated after the April 2002 VA 
examination indicate that the appellant's PTSD symptoms were 
controlled and his mood was stable.  Thus, the level of 
severity of the PTSD may have changed since the last VA 
examination.  

Review of the record reveals that the appellant is treated 
for PTSD at the VA medical facilities in Orlando and 
Leesburg, Florida.  The claims folder contains treatment 
records from the VA medical facility in Orlando dated from 
February 1998 to February 2003.  The Board finds that the RO 
should make an attempt and obtain the VA treatment records 
from the Orlando VA medical facility dated from February 
2003.  The appellant also reported receiving treatment at the 
VA medical facility in Leesburg.  It does not appear that any 
records from the Leesburg facility are associated with the 
claims folder.  The Board is obligated to seek these records 
prior to adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002).

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain all records of 
the appellant's treatment for PTSD at the 
Orlando VA medical facility dated from 
February 2003 and from the Leesburg 
medical facility dated from March 1998.  

2.  The appellant should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review.  
The examiner should report all current 
psychiatric diagnoses.  The examiner 
should report the Global Assessment of 
Functioning score due to the PTSD.    

The examiner should report whether the 
PTSD causes all contacts except the most 
intimate to be so adversely affected as 
to result in virtual isolation in the 
community; causes totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior; or causes a demonstrable 
inability to obtain or retain employment.

3.  Then the RO should readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 70 percent for 
PTSD from March 9, 1998 under the former 
provisions of Diagnostic Code 9411.  If 
all the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
appellant and his representative.  The 
case should then be returned to the Board 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




